Exhibit 10.1

 

 

LOGO [g741818ex10_1pg001.jpg]

April 16, 2014

Ms. Holly Bonner

Account Director

134 Rio Robles Drive

San Jose, CA 95134

Reference: Global Supply Agreement, dated April 21, 2005

Dear Holly:

To allow for adequate time to complete negotiations of our existing GSA
document, we are amending the Global Supply Agreement between Applied Materials
and MKS Instruments to extend the existing term. We will in good faith work on
an evergreen agreement within anticipated completion in the next three months.
Unless the GSA is terminated sooner, the term of the GSA will now expire on
July 30th, 2014.

All other Terms and Conditions of the Global Supply Agreement remain unchanged.
Additionally, any Addendums that expire upon the expiry or termination of the
GSA shall also be extended for this additional period, unless terminated earlier
as provided in the Addendum or this letter.

 

Sincerely,

/s/ John A. Casey

John A. Casey

Sr. Commodity Business Manager

 

/s/ John A. Casey     4/16/14 Applied Materials       Date /s/ Gerald G. Colella
      4/27/14

MKS Instruments

Gerald G. Colella

CEO & President

    Date